              Case 3:20-cv-05823-BJR Document 17 Filed 01/15/21 Page 1 of 1



1                                                                The Honorable Barbara J. Rothstein
2

3

4

5

6
                                    UNITED STATES DISTRICT COURT

7
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE

8
     PATRICK ROBERTS, et al.,                                     NO. 3:20-cv-5823-BJR
9
                              Plaintiffs,                         ORDER GRANTING MOTION FOR
10
                                                                  ENTRY OF STIPULATED ORDER OF
             v.
11                                                                DISMISSAL WITH PREJUDICE AND
     MASON COUNTY SHERIFF’S OFFICE, et al.,                       WITHOUT COSTS
12

13                           Defendants.
14

15

16
             THIS MATTER, having come before the Court pursuant to the parties’ motion for entry

17   of a stipulated order that Plaintiffs’ complaint be dismissed with prejudice and without cost to
18
     either party pursuant to Fed. R. Civ. P. 41(a)(2) (Dkt. No. 16), and the Court considering itself
19
     fully advised, it is hereby,
20

21           ORDERED that Plaintiffs’ complaint is dismissed with prejudice and without cost to
22
     either party.
23
             DATED this 15th day of January, 2021.
24

25

26                                                A
27
                                                  Barbara Jacobs Rothstein
                                                  U.S. District Court Judge
28

29

30



     ORDER GRANTING MOTION FOR ENTRY OF
     STIPULATED ORDER OF DISMISSAL WITH
     PREJUDICE AND WITHOUT COSTS
     Page 1
